DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Response to Amendment
The amendment filed on January 25, 2021 cancelled no claims.  Claims 1, 7, 8, 14 and 15 were amended and new claim 21 was added.  Thus, the currently pending claims addressed below are claims 1-5, 7-12, 14-19, and 21.

Claim Interpretation Notes
The following factual findings and interpretations, pursuant to Examiner’s evaluation of the evidence presented, are hereby made of record:
“delivery object of the media file”: “the delivery object of the media file may be a web page user, an application user, or the like.” (Spec ¶28, ¶75).

Formula in claims 7 and 14, explanation and simplification:
In the equation 

    PNG
    media_image1.png
    309
    720
    media_image1.png
    Greyscale

The integrals 
    PNG
    media_image2.png
    87
    104
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    82
    115
    media_image3.png
    Greyscale
 are definite integral which that define the area of the region in an xy-plane that is bounded by the graph of 
    PNG
    media_image4.png
    24
    18
    media_image4.png
    Greyscale
, wherein  
    PNG
    media_image5.png
    22
    11
    media_image5.png
    Greyscale
 is the x axis, and exposure count is the y axis.  These definite integrals are the area under the curve from one designated time to another designated time, respectively. What does the area under the curve represent?  The function 
    PNG
    media_image6.png
    36
    44
    media_image6.png
    Greyscale
 represent a function that mathematically represents the expected number of exposures at each given time period 
    PNG
    media_image7.png
    34
    17
    media_image7.png
    Greyscale
 that can be graphed on an xy-plane.  Thus, for example, if the graph function
    PNG
    media_image8.png
    56
    69
    media_image8.png
    Greyscale
  indicates that from tstart to t1 there was 1 expected exposure and t1 to t2 there were 2 expected exposures, one can easily 
    PNG
    media_image9.png
    56
    69
    media_image9.png
    Greyscale
 from one time to another can be approximated by partitioning the area into a number of rectangles that approximate the area of the function from any given start point to any given end point. The area of a rectangle is length x height. Using, the same example of tstart to t1 there was 1 expected exposure and t1 to t2 there were 2 expected exposures, the area under the curve would be (the distance from tstart to t1 x the height of the line at t1) + (the distance from t1 to t2 x the height of the line at t2). Thus, given equal time lengths, we find that the area under the curve is (1x1) + (1x2) = 3.  Please note that the physical count of expected exposures over this time frame was 3 and the area under the curve represented by the integral was 3.  This is because, in this particular equation, the area under the curve of the function
    PNG
    media_image9.png
    56
    69
    media_image9.png
    Greyscale
 will always equal the sum (volume) of the number of expected exposures (to-be-delivered) for media files from one time point to another time point.   
As such, given that 
    PNG
    media_image2.png
    87
    104
    media_image2.png
    Greyscale
 equals the sum/volume of all expected exposure (to-be-delivered media files) counts from tstart to tend and 
    PNG
    media_image10.png
    45
    608
    media_image10.png
    Greyscale
 we find that 

    PNG
    media_image11.png
    136
    162
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    27
    23
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    48
    142
    media_image13.png
    Greyscale
.
As such, the equation
    PNG
    media_image1.png
    309
    720
    media_image1.png
    Greyscale

simplifies to 
 
    PNG
    media_image14.png
    82
    309
    media_image14.png
    Greyscale

Thus, paced_exp o = the area under the curve of the function c(t) between the times of tstart and tcurr.  Said another way, paced_exp o is merely a summation of the expected exposures for each time unit between tstart and tcurr. 
As such, any prior art that discloses determining expected exposures by calculating the area under the curve of the function from a start time to a current time or summing the number of exposures for each time frame is teaching determining 
    PNG
    media_image15.png
    45
    159
    media_image15.png
    Greyscale
 as represented by the claimed equation.
Claim Objections
Claims 1-5, 7-12, 14-19 and 21 are objected to because of the following informalities:  Independent claims 1, 8 and 15 have been amended to recite “the delivery object being an online user vising a webpage on the Internet”. The term “vising” appears to be typographical error. The examiner believes the applicant intended to amend the claims to be the delivery object being an online user visiting a webpage on the Internet and has used this interpretation for the purpose of prosecuting the claims.  Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 are objected to because of their dependency on claims 1, 8, and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19 and 21 are rejected because the claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors under the current examination guidance, with respect to the claim as a whole, and in light of the specification; the claimed invention is determined to be directed to an abstract idea without significantly more. Therefore, the subject claims are rejected under 35 U.S.C. § 101. The rationale for this determination is explained below:
Claims 1-5, 7-12, 14-19 and 21 herein are directed to a method, apparatus, and computer program product which would be classified under Step 1=Yes).  
Claims 1-5, 7-12, 14-19 and 21 recite an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
obtaining, at a preset time interval, a target delivery volume and an actual delivery volume of the media file corresponding to a same period of time; 
comparing the target delivery volume with the actual delivery volume to obtain a comparison result; (analyzing data 
adjusting a correlation parameter of the media file according to the comparison result, the correlation parameter indicating a correlation between the media file and a delivery object of the media file, the delivery object being an online user visiting a webpage on the Internet; 
delivering the media file to the delivery object according to the adjusted correlation parameter, wherein the delivering the media file to the delivery object according to the adjusted correlation parameter comprises: determining a delivery sequence in time of the media file to be earlier or later among a group of media files to be delivered to the delivery object in a sequence according to the adjusted correlation parameter; and delivering the media file to the delivery object, to be automatically displayed on the webpage, according to the determined delivery sequence, such that the media file is delivered earlier or later in the determined delivery sequence, based on the adjusted correlation parameter, in comparison to an order of the media file in the delivery sequence that was set before the correlation parameter was adjusted.
 The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, namely advertising, marketing or sales activities or behaviors.  The claims merely recite gather data, analyzing data using mathematical algorithms, determining results based on the analysis, and delivering advertisement based on the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an information processing apparatus with a processor that has processing circuitry (i.e. a computer) and a non-transitory computer-readable medium (i.e. memory).  The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an information processing apparatus with a processor that has processing circuitry (i.e. a computer) and a non-transitory computer-readable medium (i.e. memory) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figures 1 and 9 as well as paragraphs 21, 116-117 and 129 of the applicant’s specification which indicates that the claimed information processing apparatus with a processor that has processing circuitry (i.e. a computer) and a non-transitory computer-readable medium (i.e. memory) are just general purpose computers and memory); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations if removed from the abstract idea would merely be considered insignificant extra solution obtaining, at a preset time interval, a target delivery volume and an actual delivery volume of the media file corresponding to a same period of time and delivering the media file to the delivery object according to the adjusted correlation parameter, delivering the media file to the delivery object according to the adjusted correlation parameter.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No)
The dependent claims 2-5, 7, 9-12, 14, 16-19 and 21 appear to merely further limit the identified abstract idea by further limiting the step of adjusting the correlation parameter by increasing or decreasing a value for the correlation parameter (claims 2-3, 9-10, and 16-17); further limiting the step of adjusting the correlation parameter by adjusting a delivery control parameter (claims 4, 11, and 18); further limiting the step of adjusting the correlation parameter by using a specific formula (claims 5, 12, and 19); further limiting the step of obtaining by using a specific formula (claims 7 and 14) and further limit the preset time interval to a specific time interval (claim 21), and therefore only limit the application of the identified abstract idea (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), when considered both individually and as a whole do not integrated the abstract idea into a practical application and as such are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes) and when considered both individually and as a whole do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
 claims 1-5, 7-12, 14-19 and 21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Els et al., US 2015/0332349 (hereinafter Els), in view of Dubey et al. US 2014/0207564 (hereinafter Dubey).

Claims 1, 8 and 15, Els discloses a method, an apparatus, and a non-transitory computer-readable medium storing a program executable by a processor to perform delivering a media file, comprising:
a processor comprising processing circuitry in an information processing apparatus (Paragraph 8 and 102: processor processing instructions);
33: use of dynamic pacing to control the rate or pace at which advertisements are purchased over a period of time by utilizing a target number of impressions for a particular advertisement campaign over a defined period of time (target delivery volume); 41: target rate of impressions purchased over time for a defined time period the target delivery profile may define a time-based curve of a dynamic target purchase rate over time (target delivery volume) 42: calculate a pacing threshold value based on the delivery plan, including the target delivery profile by segmenting the target delivery profile into a series of smaller time segments (e.g., 1 minute time segments), and calculating a target number of purchased impressions calculated for each time segment; as to obtain target volume; 44: actual purchase performance, i.e. actual delivery volume, and dynamic adjusting of a pacing threshold value, i.e. a correlation parameter; 57 obtaining actual delivery volume data for each time segment (e.g. every 1 minute));
comparing, by the processing circuitry in the information processing apparatus, the target delivery volume with the actual delivery volume to obtain a comparison result (Paragraph 33: number of impressions for advertising over a period of time i.e. delivery volume of the media file per period; 41-42: obtain target volume; 44 an 57: comparing the target delivery volume to the actual delivery volume and dynamically adjusting of a pacing threshold value based on the comparison, i.e. a correlation parameter);

Els discloses in at least paragraphs 4, 44, 46 and 55-57 that the bid requests occur when a user/Internet surfer visits a website and adjusting, by the processing circuitry in the information processing apparatus, a correlation parameter of the media file according to the comparison result in at least paragraph 44 and 57 (adjusting the pacing threshold value (correlation parameter) of the media file according to the comparison result).  Els further discloses that the pacing threshold value (correlation parameter) indicates a correlation between the media file and the relative desirability for purchasing the impression in at least paragraphs 46 and 55-56 (A bid request score for is calculated for each impression opportunity, wherein the bid request score indicates a desirability of the respective ad placement with respect to the online advertisement campaign; and that the bid request score is compared to the pacing threshold value to determine whether or not to bid on the impression opportunity; and bid requests scores that are less than the pacing threshold value are not bid on and bid requests scores greater than or equal to the pacing threshold are bid on. Thus, the pacing threshold value indicates a correlation (desirability) between the media file (ad campaign) and the ad placement opportunity).  

However, the analogous art of Dubey discloses that it is well known to determine an estimated value (bid request score) for a content item (media file) based on a correlation between the content item (media file) and a user (delivery object of the media file) in at least paragraphs 63-65, 76-77, and 82-84. 
Els and Dubey are clearly analogous art because there both related to delivering advertisements based on a target delivery volume and an actual delivery volume by calculating a value (bid request score/estimated value of content) and applying a pacing value.  As such, it would be expected that one of ordinary skill in the art, before the effective filing date of the invention, would have considered the teaching of both references to find inspiration.  As indicated above, each element claimed is taught in either Els or Dubey. Using the estimated value for a content item as taught by Dubey as the bid request score that indicates a desirability of the respective ad placement in Els neither changes nor effects the normal functions of the Els with respect to the obtaining, comparing, adjusting, and delivering of advertisements to impression opportunities, because the obtaining, comparing, adjusting, and delivering of advertisements to impression opportunities would be performed in the same way even with an estimated value/bid request score that is calculated based on a correlation between the advertisement and the user.  Therefore, it would have been obvious to one of ordinary skill in the art to include the estimated value of 
delivering the media file to the delivery object according to the adjusted correlation parameter, wherein the delivering the media file to the delivery object according to the adjusted correlation parameter comprises: determining a delivery sequence in time of the media file to be earlier or later among a group of media files to be delivered to the delivery object in a sequence according to the adjusted correlation parameter; and delivering the media file to the delivery object, to be automatically displayed on the webpage, according to the determined delivery sequence, such that the media file is delivered earlier or later in the determined delivery sequence, based on the adjusted correlation parameter, in comparison to an order of the media file in the delivery sequence that was set before the correlation parameter was adjusted. (Paragraph 25: the received bid request are for an online advertisement campaign which is a group of media files. (Note: according to the Cambridge Dictionary, at https://dictionary.cambridge.org/dictionary /english/advertising-campaign, an advertising campaign is a planned series of advertisements that will be used in particular places at particular times in order to advertise a product or service and persuade people to buy it or use it.) 46: scoring each bid request for each ad 56: comparing the bid request score to the current pacing threshold value (adjusted correlation score) to determine whether a bid is generated (determining based on the adjusted correlation parameter a delivery sequence of the media file among a group of media files; 36: ads served to webpage based on winning bid (delivering the media file to the delivery object according to the determined delivery sequence) 37: bidding system may be configured to generate a target delivery plan for purchasing/serving ad impressions for a particular ad campaign (original delivery sequence); 47 and 48: disclose dynamically updating the delivery plan based on the pacing (delivery sequence being earlier or later than the original delivery sequence) ).

Claims 2-3, 9-10 and 16-17:  Els and Dubey disclose the method according to claim 1, the apparatus according to claim 8, and the non-transitory computer-readable medium according to claim 15, wherein the adjusting the correlation parameter of the media file according to the comparison result includes: increasing a value of the correlation parameter when the comparison result indicates that the actual delivery volume is less than the target delivery volume; decreasing a value of the correlation parameter when the comparison result indicates that the actual delivery volume is greater than the target delivery volume. (Els - Paragraphs 50-53: increasing the pacing threshold value when actual number of impression won exceeds the target 

Claims 4, 11 and 18:  Els and Dubey disclose the method according to claim 1, the apparatus according to claim 8, and the non-transitory computer-readable medium according to claim 15, wherein the adjusting the correlation parameter of the media file according to the comparison result comprises: adjusting a delivery control parameter according to the comparison result to obtain an adjusted delivery control parameter; and adjusting the correlation parameter of the media file according to the adjusted delivery correlation parameter. (Els - Paragraph 70: the setpoint error (the difference between the target number of impression and actual impressions served sever for a time segment) is used to calculate the adjustment to the pacing threshold value (correlation parameter of the media file); Note: the setpoint error is a delivery control parameter based on paragraph 48 of the applicant’s specification which states “The value of the delivery control parameter may be adjusted according to the comparison result between the actual delivery volume and the target delivery volume of the media file”; 77: adjusting the pacing threshold value dynamically controls the number of impressions server; 52: dynamic pacing system may simultaneously incorporate both dynamic pacing threshold value control (delivery control parameter) and dynamic bid price control (correlation parameter of the media file) to regulate the rate of impressions purchased over time as desired, e.g., based on target metrics (an alternative interpretation of delivery control parameter and correlation parameter of the media file that also satisfies the limitations of the claim))

Claims 5, 12 and 19:  Els and Dubey disclose the method according to claim 4, the apparatus according to claim 11, and the non-transitory computer-readable medium according to claim 18, wherein the correlation parameter of the media file is adjusted according to the following formula: 
 
    PNG
    media_image16.png
    30
    340
    media_image16.png
    Greyscale
 wherein
 
    PNG
    media_image17.png
    27
    134
    media_image17.png
    Greyscale
   is the correlation parameter of the media file,
 
    PNG
    media_image18.png
    22
    23
    media_image18.png
    Greyscale
    is the delivery control parameter used to indicate a delivery speed of the media file,

    PNG
    media_image19.png
    105
    833
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    38
    305
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    40
    367
    media_image21.png
    Greyscale
.
(Els: Paragraphs 44-46, 52, 55-57 and 68-73 and Dubey: Paragraphs: 63-65, 76-77, and 82-84; Note: the terms “u” and “ad” are not indicted in the claims. However, according to paragraph 53 of the applicant’s specification “u” in the correlation parameter represents the claimed delivery object (i.e. user) and “ad” represents the media file. Els Paragraphs 44-46 and 55-57 and Dubey: Paragraphs 63-65, 76-77, and 82-84: The combination of Els and Dubey teach the claimed 
    PNG
    media_image22.png
    42
    209
    media_image22.png
    Greyscale
 as indicated in the rejection of claim 1 above where Els discloses 
Els - Paragraphs 68-73 and 52: teaches the claimed 
    PNG
    media_image23.png
    42
    530
    media_image23.png
    Greyscale
 wherein  
    PNG
    media_image18.png
    22
    23
    media_image18.png
    Greyscale
    is the delivery control parameter used to indicate a delivery speed of the media file where the setpoint error (delivery control parameter) is determined an used to calculate a direction and magnitude adjustment to the pacing threshold value. 
 Els - Paragraphs 68-73: teaches the claimed:
    PNG
    media_image19.png
    105
    833
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    38
    305
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    40
    367
    media_image21.png
    Greyscale
.
when he discloses that a proportional control process to calculate the direction and magnitude of adjustments to the pacing threshold value because in mathematics proportions less than 1 will reduce a value resulting in a move in the negative 

Claims 7 and 14:  Els and Dubey disclose the method according to claim 1, the apparatus according to claim 8, wherein the target delivery volume of the media file is obtained according to the following formula: 

    PNG
    media_image24.png
    198
    461
    media_image24.png
    Greyscale

wherein

    PNG
    media_image25.png
    50
    491
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    34
    207
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    31
    205
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    28
    390
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    29
    196
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    39
    849
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    27
    46
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    52
    747
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    37
    227
    media_image33.png
    Greyscale

and wherein the exposure opportunity curve is updated every day according to exposure statistics in a latest month and is subdivided according to one or more 
    PNG
    media_image14.png
    82
    309
    media_image14.png
    Greyscale
 Thus, paced_exp o = the area under the curve of the function c(t) between the times of tstart and tcurr.  Said another way, paced_exp o is merely a summation of the expected exposures for each time unit between tstart and tcurr.  As such, any prior art that discloses determining expected exposures by calculating the area under the curve of the function from a start time to a current time or summing the number of exposures for each time frame is teaching determining 
    PNG
    media_image34.png
    70
    248
    media_image34.png
    Greyscale
  as represented by the claimed equation.
Els - Figure 7 &9; Paragraphs 80-83: volume of target and actual impressions for the campaign expressed as “integrated area under curve” used to adjust pacing so as to “serve a target number of impressions over the campaign duration; 87-89 and 95-97: proportion of areas under the curve and total volume target used to calculate target delivery volume, i.e. paced_expo, for any granularly defined time period; 41: delivery plan defines impression quotas or targeted for a given period of time (e.g. a month; 94 and 95: dynamic response data is based on historical data for a prior period to determine to modify the setpoint profile for a current period; 97: profile modification algorithm modifies setpoint changes based on data collected daily; 93: profile modification algorithm modifies profile change parameters based on at least day of week and geographic region)

Claim 21: Els and Dubey disclose the method according to claim 1, wherein the preset time interval is no greater than one minute (Els – Paragraph 42: calculate a pacing threshold value based on the delivery plan, including the target delivery profile by segmenting the target delivery profile into a series of smaller time segments (e.g., 1 minute time segments), and calculating a target number of purchased impressions calculated for each time segment; as to obtain target volume; 57: obtaining actual delivery volume data for every time segment (e.g. every 1 minute)).

Response to Arguments
Applicant’s arguments filed on January 25, 2021 have been fully considered but they are not persuasive.
The applicant argues that the claims clearly disclose an improvement to the technological environment by improving the delivery precision of a media file to a user as asserted in paragraph 27 of their specification. The examiner disagrees.  Any improvement obtained by performing the claimed steps of the invention is an improvement in an algorithm used to determine the media file and timing of the media file which is performed using a general purpose computer and as such is an improvement in ineligible subject matter.  Improvements of this nature are not patent eligible as they are an improvement to an abstract idea and not an improvement to a technology or technological field (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed 
 The applicant argues that Els does not disclose a delivery sequence as recited in the newly amended claim limitations.  The examiner disagrees.  As indicated in the rejection above, Els clearly discloses in at least paragraphs 37, 40, and 41, generating a delivery plan for serving ad impression for a particular ad campaign, this delivery plan is for a defined lifetime of the campaign and defines different 
The applicant argues that Els and Dubey do not disclose the newly added limitations of claims 7 and 14.  The examiner disagrees.  As clearly explained in the cited sections of the rejection above, Els discloses that the period of campaigns can be monthly, Els also discloses that the adjustments are performed based on historical data, thus the latest month is disclosed.  Els further discloses that the adjustments can be performed on a daily basis and take into account the day of the week and geographic location.  Thus, Els is clearly disclosing the newly amended claim limitation and the limitations of the claims as currently written have been met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang et al. (PGPUB: 2014/0156419) discloses a method for controlling the delivery rate of advertisements based on current actual advertisements served at a current time and the number of predicted total advertisements for the time period.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621